UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15 (d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) November 3, 2011 DEEP DOWN, INC. (Exact name of registrant as specified in its charter) Nevada 0-30351 75-2263732 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 8827 W. Sam Houston Pkwy N. Suite 100, Houston, TX77040 (Address of principal executive offices) (Zip Code) (281) 517-5000 Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) SECTION 5 – Corporate Governance and Management ITEM5.02. – Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On November 3, 2011, the board of directors (the “Board”) of Deep Down, Inc. (the “Company”) accepted the resignation of Mark R. Hollinger; such resignation to be effective November 3, 2011.At the time of his resignation, Mr. Hollinger also served as the Chairman of the Company’s Audit Committee.The resignation of Mr. Hollinger did not involve any disagreement with the Company. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: November 4, 2011 DEEP DOWN, INC. By: /s/Eugene L. Butler Eugene L. Butler Executive Chairman and Chief Financial Officer
